Citation Nr: 0719354	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-39 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative joint disease of the lumbar 
spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the cervical 
spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bursitis of the right hip.

4.  Entitlement to a compensable evaluation for service-
connected hearing loss, left ear.  

5.  Entitlement to a compensable evaluation for service-
connected sciatic neuropathy of the right lower extremity, to 
include whether the reduction from 10 percent to 0 percent 
effective from October 1, 2005, was proper.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977, and from November 1982 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued 20 percent disability evaluations for 
service-connected degenerative joint disease of the lumbar 
spine and degenerative disc disease of the cervical spine, a 
10 percent disability evaluation for service-connected 
bursitis of the right hip, and a noncompensable (zero 
percent) disability evaluation for service-connected hearing 
loss, left ear.  

This matter also comes before the Board from a July 2005 
rating decision which reduced the evaluation assigned for the 
veteran's service-connected sciatic neuropathy of the right 
lower extremity from 10 percent to zero percent, effective 
October 1, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

In December 2005, the veteran submitted a timely substantive 
appeal to the Board via VA Form 9, on which he indicated that 
he did not want a hearing before a Veterans Law Judge (VLJ).  
Instead, the veteran requested a personal hearing at the 
Waco, Texas RO before a Decision Review Officer.  The veteran 
was afforded a personal hearing before a Decision Review 
Officer in September 2006, and his appeal was subsequently 
certified to the Board for appellate consideration.  

In June 2007, after the veteran's appeal had been certified 
to the Board and the claims file had been transferred to the 
Board, the veteran submitted a written statement requesting a 
videoconference hearing before a Veterans Law Judge.  He also 
indicated that, in the event a videoconference hearing is not 
available, he would like a Travel Board hearing.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a video 
conference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2006).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
videoconference at the RO, in accordance 
with the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a), as per the 
veteran's request, and as the docket 
permits.  If a videoconference hearing 
cannot be scheduled, offer the veteran a 
Travel Board hearing before a VLJ at the 
RO. 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise

informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

